
	
		I
		111th CONGRESS
		1st Session
		H. R. 1934
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Kratovil (for
			 himself, Mr. Conaway,
			 Mr. Stupak,
			 Mr. Wittman,
			 Mr. Delahunt, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To apply in fiscal year 2009 the exemption of returning
		  workers from the numerical limitations for seasonal nonimmigrant workers in
		  order to provide short-term immediate relief to small and seasonal
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 American Job and Seasonal Business
			 Preservation Act.
		2.Findings and
			 purpose
			(a)FindingsThe Congress finds as follows:
				(1)The H–2B visa program provides for the
			 temporary admission of nonimmigrant aliens to the United States to perform
			 temporary non-agricultural work.
				(2)Under current law,
			 the Department of Labor must certify, upon application by a United States
			 employer intending to petition for the admission of nonimmigrant H–2B workers,
			 that there are not enough able and qualified United States workers available
			 for the position sought to be filled and that the employment of the foreign
			 workers will not adversely affect the wages and working conditions of similarly
			 employed United States workers.
				(3)Under current law,
			 a nonimmigrant H–2B worker is required to have a residence in a foreign country
			 which the worker has no intention of abandoning. The worker must be coming to
			 the United States to perform only temporary service or labor for a limited
			 period of time.
				(4)The H–2B visa
			 program is currently limited to 66,000 nonimmigrant visas per fiscal year. This
			 number is insufficient to meet the current labor demands of small and seasonal
			 businesses, especially summer seasonal employers with needs in the second half
			 of the fiscal year.
				(5)In 2005 and 2006,
			 the Congress passed legislation exempting nonimmigrant workers who counted
			 against the H–2B visa cap in any one of the 3 previous fiscal years from being
			 counted again against the cap. This provision expired in 2007 and small and
			 seasonal businesses across the country are now facing a labor shortage, due to
			 the temporary nature of these jobs, and the unavailability of United States
			 workers who are willing or able to consider these temporary seasonal
			 positions.
				(6)Our economy is in recession and last month
			 alone the Nation lost an estimated 651,000 jobs, according to the Bureau of
			 Labor Statistics. Thousands of full-time American jobs depend on temporary
			 seasonal positions.
				(7)According to a
			 recent University of Maryland report, for each H–2B nonimmigrant worker in the
			 crab industry who is denied entry due to the numerical limitation on the visa
			 category, an estimated 2.5 American jobs are lost.
				(8)The Congress must
			 take every step to preserve American jobs, and without immediate relief many
			 small and seasonal businesses could be forced out of business, thereby costing
			 additional American jobs.
				(9)There is broad consensus that the H–2B visa
			 program should be comprehensively reformed. Until this occurs, however, an
			 extension of the returning worker exemptions enacted in 2005 and 2006 is an
			 appropriate interim solution.
				(b)PurposeThe purpose of this Act is to provide small
			 and seasonal businesses the labor force they need to survive until broader H–2B
			 program reform can occur.
			3.Application in
			 fiscal year 2009 of returning worker exemption to H–2B numerical
			 limitationSection
			 214(g)(9)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)(A)) is
			 amended—
			(1)by striking
			 2004, 2005, or 2006 and inserting 2006, 2007, or
			 2008; and
			(2)by striking
			 2007 and inserting 2009.
			
